United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.L., Appellant
and
DEPARTMENT OF THE NAVY, FLEET
READINESS CENTER, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1007
Issued: November 28, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 16, 2018 appellant filed a timely appeal from a November 30, 2017 merit
decision and a January 16, 2018 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met his burden of proof to establish that his
bilateral carpal tunnel syndrome was causally related to the accepted factors of his federal
1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

employment; and (2) whether OWCP properly denied appellant’s request for reconsideration of
the merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 13, 2017 appellant, then a 44-year-old composite fabricator leader, filed an
occupational disease claim (Form CA-2) alleging that he sustained bilateral carpal tunnel
syndrome as a result of continual daily use of his hands, including holding tools, sanding, and
squeezing and grasping tools with recurring force in the performance of duty. He indicated that
he first became aware of his condition and realized that it resulted from his federal employment
on March 23, 2009. On the reverse side of the claim form, the employing establishment noted
that appellant was last exposed to the employment conditions alleged to have caused his
occupational disease on October 7, 2017.
In an accompanying statement, appellant explained that he had carpal tunnel syndrome
for some time and was told by his primary physician that the occupational tools he used may
have attributed to the pain and numbness in his hands. He outlined his work history, including
the time he served in the military, and related that he was hired by the employing establishment
in 2003. Appellant noted that he worked at the composite shop repairing various aircraft. He
listed the tools that he used and provided a detailed description of the steps he took to complete
repairs. Appellant related that he first noticed numbness, stiffness, and pain in both wrists in
2006, but he was not diagnosed until around 2010.
In an October 16, 2017 development letter, OWCP acknowledged receipt of appellant’s
claim and informed him that additional evidence was needed in support of his claim. It provided
appellant a factual questionnaire to complete and return. OWCP also requested medical
evidence with a physician’s opinion as to how his employment activities caused, contributed to,
or aggravated his hand/wrist condition. It afforded appellant 30 days to submit the requested
information.
OWCP subsequently received appellant’s professional résumé, a technical manual for
general composite repair, an inventory of the tools he used, and job grading standards for
composite/plastic fabricating.
On October 30, 2017 OWCP received appellant’s response to its development letter.
Appellant explained that he had been suffering from the effects of carpal tunnel syndrome for
some time. He related that his physician had informed him that his condition was from the tools
he used at work and that it would worsen over time. Appellant indicated that the documents he
had submitted would show his return visits for medical treatment over the past several years.
OWCP also received several medical reports dated from 2009 through 2015.
In a March 12, 2009 report, Dr. Jenny C. Wang, an osteopath and Board-certified family
practitioner, related that appellant had complained of “off and on” right hand pain for several
years. Upon physical examination of appellant’s right hand, she observed tenderness and
decreased sensation at ulnar distribution. Dr. Wang diagnosed hand pain, not arthralgia.

2

A March 14, 2009 right hand x-ray examination report showed an old healed fracture, but
the rest of the hand was otherwise unremarkable.
In a March 23, 2009 report, Dr. Kris K. Hirata, Board-certified in physical medicine and
rehabilitation, related appellant’s complaints of consistent right hand pain and right hand
numbness in the 4th and 5th fingers for the past two years. Physical examination of appellant’s
upper extremities showed positive Tinel’s test bilaterally. Dr. Hirata diagnosed neuropathy of
the ulnar nerve.
A March 23, 2009 electromyography (EMG) and nerve conduction velocity (NCV) study
report showed right ulnar nerve neuropathy and bilateral carpal tunnel syndrome, mild-tomoderate on the right and severe on the left.
On June 8, 2009 Dr. James S. Hwang, an osteopath and Board-certified family
practitioner, reported that appellant was seen for follow-up of left arm pain. Upon examination
of appellant’s left arm, he observed tenderness to palpation at the muscles and slight crepitus.
Dr. Hwang diagnosed arm strain, repetitive use.
In a June 17, 2010 report, Dr. Raymundo Miranda David, a Board-certified family
practitioner, noted appellant’s complaints of worsening elbow and wrist pain. He noted that the
symptoms started approximately four years prior. Dr. David indicated that an NCV study was
positive for right ulnar neuropathy and bilateral carpal tunnel syndrome.
On July 21, 2010 Dr. Marc Harold Fogelson, a Board-certified orthopedic surgeon,
reported appellant’s complaints of worsening right ulnar neuropathy and bilateral carpal tunnel
syndrome. Upon physical examination of appellant’s upper extremities, he observed no
tenderness to palpation and normal sensation and muscle strength. Dr. Fogelson diagnosed
carpal tunnel syndrome.
In a March 31, 2014 report, Dr. Hwang indicated that appellant still complained of sharp
pain and numbness of the lateral aspect of the bilateral hand. He noted that appellant did “a lot
of repetitive work with his hands.” Physical examination revealed positive Phalen’s and Tinel’s
signs bilaterally and positive full range of motion of both wrists. Dr. Hwang diagnosed bilateral
carpal tunnel syndrome and chronic low back pain.
Dr. Richard Hanna, a Board-certified orthopedic surgeon, related in an April 17, 2014
report, that appellant’s complaints of bilateral hand pain and numbness had increased in the past
few months, especially at night. Upon physical examination of appellant’s upper extremities, he
observed normal range of motion of the wrists and digits and intact sensation to light touch.
Tinel’s and carpal tunnel tests were positive bilaterally. Dr. Hanna diagnosed bilateral carpal
tunnel syndrome.
A January 5, 2015 lumbar spine magnetic resonance imaging (MRI) scan report showed
mild degenerative disc disease at L3-4, L4-5, and L5-S1.
A May 14, 2015 right shoulder MRI scan showed supraspinatus tendinitis and a small
tear at the posterior superior labrum.

3

By decision dated November 30, 2017, OWCP denied appellant’s occupational disease
claim. It accepted his duties as a composite fabricator leader and diagnosis of carpal tunnel
syndrome, but denied his claim because the medical evidence of record was insufficient to
establish that his diagnosed condition was causally related to the accepted employment factors.
On January 9, 2018 appellant filed a request for reconsideration and noted his
disagreement with the November 30, 2017 decision. He alleged that he had bilateral carpal
tunnel syndrome in both hands and that it was still a major issue to this date. Appellant related
that Dr. Hwang would send a letter opining that this health problem was caused by his
occupation at the employing establishment.
In an after visit summary report dated December 19, 2017, Dr. Hwang indicated that he
treated appellant on that date and noted a diagnosis of bilateral carpal tunnel syndrome.
By decision dated January 16, 2018, OWCP denied reconsideration of the merits of
appellant’s claim. It found that appellant had not met the requirement of 5 U.S.C. § 8128(a)
sufficient to warrant merit review. OWCP found that the additional medical report submitted
was irrelevant or immaterial to the underlying issue of his case.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence4 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability from work for which compensation is claimed is causally related
to that employment injury.5 In an occupational disease claim, appellant’s burden requires
submission of the following: (1) a factual statement identifying employment factors alleged to
have caused or contributed to the presence or occurrence of the disease or condition; (2) medical
evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical opinion evidence.7 The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature

3

Supra note 1.

4

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

5

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

7

I.R., Docket No. 09-1229 (issued February 24, 2010); D.I., 59 ECAB 158 (2007).

4

of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met his burden of proof to establish bilateral carpal
tunnel syndrome causally related to the accepted factors of his federal employment.
In support of his claim, appellant submitted several reports by Dr. Hwang. In a June 8,
2009 report, Dr. Hwang observed tenderness to palpation and slight crepitation of appellant’s left
arm. He diagnosed arm strain, repetitive use. In a March 31, 2014 report, Dr. Hwang related
that appellant still complained of pain and numbness of the lateral aspect of both hands. He
indicated that appellant did “a lot of repetitive work with his hands.” Dr. Hwang diagnosed
bilateral carpal tunnel syndrome. The Board notes that Dr. Hwang provided objective findings
on examination and diagnosed bilateral carpal tunnel syndrome. He did not, however, provide
any rationalized opinion relative to the cause of appellant’s diagnosed condition. While
Dr. Hwang alluded to the fact that appellant performed repetitive work with his hands, he did not
explicitly opine or explain how such repetitive use or repetitive work caused or contributed to
appellant’s bilateral carpal tunnel syndrome. Medical evidence that does not offer any
rationalized opinion regarding the cause of an employee’s diagnosed condition is of no probative
value to establish causal relationship.9 Accordingly, Dr. Hwang’s reports are insufficient to
establish appellant’s claim.
Appellant also submitted various reports from several physicians dated from 2009 to
2014. In a March 12, 2009 report, Dr. Wang observed tenderness and decreased sensation at the
right ulnar nerve and observed hand pain, not arthralgia. In a March 23, 2009 report, Dr. Hirata
examined appellant for complaints of right hand pain and reported that Tinel’s test was positive
bilaterally. He diagnosed neuropathy of the ulnar nerve. Neither physician, however, offered
any opinion or explanation on the cause of appellant’s diagnosed right hand condition. The
Board has held that medical evidence that does not offer any opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.10
Similarly, Dr. David’s June 17, 2010 report, Dr. Fogelson’s July 21, 2010 report, and
Dr. Hanna’s April 17, 2014 report, provide a diagnosis of bilateral carpal tunnel syndrome, but
do not offer any opinion on the cause of appellant’s diagnosed condition. These reports,
therefore, are also of no probative value and are thus insufficient to establish appellant’s claim.11
The remaining diagnostic reports, including the March 14, 2009 right hand x-ray report,
March 23, 2009 EMG/NCV study report, January 5, 2015 lumbar spine MRI scan report, and
May 14, 2015 right shoulder MRI scan report, are of limited probative value as diagnostic
8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

10

See supra note 9.

11

Id.

5

reports fail to provide an opinion on the causal relationship between appellant’s employment and
his diagnosed condition. For this reason, this evidence is insufficient to meet his burden of
proof.12
The mere fact that work activities may produce symptoms revelatory of an underlying
condition does not raise an inference of an employment relation. Such a relationship must be
shown by rationalized medical evidence of causal relationship based upon a specific and accurate
history of employment conditions which are alleged to have caused or exacerbated a disabling
condition.13 Because appellant has failed to provide sufficient medical evidence to establish that
his bilateral carpal tunnel syndrome was causally related to the accepted factors of his federal
employment, he has not met his burden of proof to establish his occupational disease claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award
for or against compensation at any time on his own motion or on application.14
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.15
A request for reconsideration must also be received by OWCP within one year of the date
of its decision for which review is sought.16 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.17 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.18
12

See A.B., Docket No. 17-0301 (issued May 19, 2017).

13

Patricia J. Bolleter, 40 ECAB 373 (1988).

14
5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB
372 (2008).
15

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 081569 (issued December 9, 2008).
16

20 C.F.R. § 10.607(a). Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.4 (February 2016)
17

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

18

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

6

ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant’s request for reconsideration of
the merits of his claim, under 5 U.S.C. § 8128(a).
Appellant did not show that OWCP erroneously applied or interpreted a specific point of
law, did not advance a relevant legal argument not previously considered by OWCP, and did not
constitute relevant and pertinent new evidence not previously considered by OWCP. As such, he
was not entitled to a review of the merits of his claim.19
The underlying merit issue on reconsideration is medical in nature, whether appellant’s
bilateral carpal tunnel syndrome was causally related to his employment duties. He submitted a
December 19, 2017 after visit summary report by Dr. Hwang. This after visit summary report,
however, did not discuss or offer any opinion regarding whether appellant’s bilateral carpal
tunnel syndrome was causally related to his employment. The Board notes that the submission
of evidence that does not address the particular issue involved does not constitute a basis for
reopening a case.20
Accordingly, the Board finds that appellant did not provide OWCP with any evidence
which has met the requirements of 20 C.F.R. § 10.606(b)(3) sufficient to require further merit
review of his claim.
The Board finds, therefore, that appellant has not met any of the regulatory requirements
and OWCP properly denied his request for reconsideration of the merits of his claim under
5 U.S.C. § 8128(a).21
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that his
bilateral carpal tunnel syndrome was causally related to the accepted factors of his federal
employment.
The Board further finds that OWCP properly denied his request for
reconsideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

19

See J.F., Docket No. 16-1233 (issued November 23, 2016).

20

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

21
A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006).

7

ORDER
IT IS HEREBY ORDERED THAT the January 16, 2018 and November 30, 2017
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 28, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

